 In the Matter of Wrr LmmSTORAGE BATTERY COMPANY OF CALIFORNIAandUNITEDAUTOMOBILE, AIRCRAFT &AGRICULTURALIMPLEMENTWoiucits OFAMERICA, LOCAL 509, C. I.O.Case No. R-4,548.Decided December 26, 1942Jurisdiction:battery manufacturing industry._Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without Board certification ; contract with organiza-tion which attempted to dissolve itself and whose existence was an unresolveddoubt, held no bar ; election necessaryUnitAppropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding clerical employees and supervisors with the power to hireand discharge.Messrs. Flint & MackayandMr. Edward L. Compton,of Los Angelles,Calif., for the Company.Mr. Milton S. Tyre, Mr. Clarence L. Johnson, Mr. Victor M. GeorgeandMr. Hugo V. Wild,of Los Angeles, Calif., for the C. I. O.Mr. Bernard McKernanandMr.Wilber Kelley,of Los Angeles,Calif., for the Association.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE.CASEUpon petition -duly filed by United Automobile, Aircraft & Agri-cultural Implement Workers of America, Local 509, C. I. O., -hereincalled the C. I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees,of Willard StorageBattery -Company of California, Los Angeles, California, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon`due notice,before Charles M. Ryan, TrialExaminer. Said hearing was held at Los Angeles, California, on No-vember.12 rand 13, 1942., TheCompany, the,C. I. O., and WillardStorage Battery Employees Association, herein'ca'lled the Association,appeared, participated, and were afforded full opportunity to be,heard,to examine and cross-examine witnesses, and to introduce evidence46 N. L. R. B., No. 53.425 426DE:CLSIONS OF NATIONAL LABORRELATIONS BOARDbearing upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.TheCompany filed a brief which the Board has considered.Upon the entire record in the case the Board makes the following:FINDINGS OF, FACTI.THE BUSINESS OF THE COMPANYWillard Storage Battery Company of California is a Delawarecorporation engaged at Los Angeles, California, in the manufactureand sale of storage batteries.During the calendar year 1941, theCompany purchased and used raw materials, consisting of lead, sul-phuric acid, sealed compound and fabricated articles made from rub-ber,asphaltum and lead, valued at approximately $1,307,000.Approximately $310,000 worth of these raw materials were purchasedoutside the State of California.During the same period the Com-pany sold finished products valued at approximately $1,735,000, ofwhich $390,000 represents the amount sold to purchasers outside theState of California.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workersof America, Local 509, is a labor organization affiliated with the Con-gress of Industrial Organizations. It admits to membership employeesof the Company.Willard Storage Battery Employees Association is an unaffiliatedlabor organization admitting to membership employees of the Com-pany.III. THE QUESTION CONCERNING REPRESENTATIONOn or about August 17 and 25,1942, the C. 1. 0. notified the Companythat it represented a majority of the employees in an appropriatebargaining unit.The Company refused to recognize the C. I. O.unless and until it is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate.,'1 The report of the Regional Director states that the C.I.O. submitted 91 application-for-membership cards bearing apparently genuine signatures;that these cards are datedbetween July and September 1942, and 71 of the signatures appearing thereon are thenames of persons whose names are on the Company's pay roll of September 21, 1942, whichcontains the names of 103 employees in the alleged appropriate unit.An official of theCompany testified at the hearing that there were 142 employees in the appropriate unit asof November 5, 1942. JITILLARD STORAGE BATTERY COMPANY427'The record discloses that on April 11, 1941, pursuant to the resultsof a consent election in which a majority of the, Company's employeesdesignated the Association as their collective, bargaining representa-tive, the Company and,the Association entered into a contract coveringall hourly paid employees of the Company. On April 11, 1942, thecontract was renewed for 1 year.. On July 14, 1942, at a regular meet-ing of the Association a motion to dissolve the Association was madefrom the floor by one of the members. The president, acting as chair-man, ruled that the motion was improper and the meeting adjournedwithout any further action being taken with respect to dissolution.Thereafter approximately 40 members of the Association signedC. I. O. application-for-membership cards.On August 7, 1942, at thenext regular meeting of the Association, a resolution to dissolve theAssociation was. again presented and put to a vote.The,result of theballoting, as testified to by the secretary-treasurer of the Association,,indicates that 34 of the 51 members eligible to vote were present andthat 29 votes were cast in favor of the resolution, one vote being castagainst the resolution and 4 of the members present failing to vote-A few days later the Association mailed a copy of the resolution to theCompany and on September 4, 1942, the conference committee of theAssociation met with officials of the Company and reported on theAugust 7 meeting. The Committee further advised the Company thatitwas of the opinion that the Association had been legally dissolved-The Association's bylaws contain no provision with respect to theprocedure for dissolution.The Association has held no meetings, norhave any dues been collected since August 7, 1942.The C. I. O. contends that the Association was properly dissolvedand that as a result thereof the afore-mentioned contract was renderedvoid inasmuch as one of the contracting parties went out of existence.The Company, on the other hand, argues that the Association is stillin existence since'the attempt at dissolution was illegal and thereforethe contract is still a valid subsisting agreement.The Association'sposition asserted at the hearing is that the dissolution was properlyeffectuated and that it no longer has a contract with the Company.Inasmuch as there is an unresolved doubt as to the continued existenceof the Association, we find that the contract between the Company andthe Association does not constitute a bar to a present determination ofrepresentatives.2We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company within the mean-ing of Section 9 (c) and, Section 2 (6) and (7) of the Act.2SeeMatter of UnitedStoveCompanyandInternationalUnion,United AutomobileWorkers of America, affiliatedwith theCongress of Industrial Organizations,30 N. L. R. B.305;Matter of National Battery CompanyandInternational Brotherhood,of ElectricalWorkers, Local Union B-1192,28 N. L. R. B. 826. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.V.THE APPROPRIATE UNITThe C:I.O. claims that all production and 'Inaintenance employees,excluding clerical employees and supervisors'with the power to hireand discharge,comprise an appropriate unit.Neither the Companynor the Association expressed an opinion as to the appropriate unit.The above-mentioned contractbetween the Company and the Associa-tion covers all hourly paid employees of the Company.The recordshows that all hourly paid employees are in fact production andmaintenance employees,since clerical employees and supervisors withthe authority to hire and discharge are paid on a salary basis. Inas-much as the unit claimed appropriate by the C. I. O. and'the unitestablished by the contract between the Association and the Com-pany,are identical, we are of the opinion that th'e`unit claimed by theC. I. O. is an appropriate bargaining unit.Accorduigl), we find thatall production and maintenance employees of the Company, excludingclerical employees and supervisors with the power to hire and dischargeconstitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAlthough the C. I. 0. contends that the pay-roll date immediatelypreceding the filing of its petition herein should be used in determin-ing the eligibility of employees to vote in the election,we perceive novalid reason for departing from our usual practice in this matter.Accordingly we shall direct that the questidn concerning representa-tion which has arisen be resolved by an election by secret,ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein,subject to the limitations.and additions set forthin the Direction.The Company urged that, if the Board ordered an election, theAssociation should be afforded a place on the ballot. Inasmuch asthere is some doubt as to whether the Association was properly dis-solved, we shall afford it a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, 'Section 9, of National Labor RelationsBoard Rules and-Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain represents-Gives for the purposes of collective bargaining with Willard StorageBattery Company'of California;Los Angeles; California,an election WILLARD STORAGE BATTERY COMPANY429by secret ballot shall be conducted as early as possible, but not- laterthan thirty (30)` days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV above, who were employed during the pay-roll period immediatelywork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,,but excluding employees who have since quit or been, discharged for-cause, to determine whether they desire to be represented by United!Automobile, Aircraft & Agricultural Implement Workers of America,Local 509, C. I. 0., or by Willard Storage Battery Employees Associa-tion, for the purposes of collective bargaining, or by neither.